            Case 1:21-cv-01625-GHW Document 9 Filed 02/24/21 Page 1 of 2

                                                                      USDC SDNY
                                                                      DOCUMENT
                                                                      ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                      DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                      DATE FILED: 2/24/2021
----------------------------------------------------------------- X
                                                                  :
JING ZHANG, WEI FAN, MINGLIAN ZHANG, :
AND JUN ZHOU,                                                     :
                                                                  :     1:21-cv-01625-GHW
                                                  Plaintiffs, :
                                                                  :         ORDER
                              -v -                                :
                                                                  :
XUEYUAN HAN, HANFOR HOLDINGS CO., :
LTD., HF HOLDINGS LIMITED., HANFOR                                :
CAPITAL MANAGEMENT CO., LTD.,                                     :
NUOYUAN CAPITAL MANAGEMENT                                        :
COMPANY LTD, GEORGE XU, JUNJUN                                    :
FENG, WENNAN AO, BZ INDUSTRIAL                                    :
(CHINA), BZ INDUSTRIAL                                            :
(VIRGIN ISLANDS), BZ INDUSTRIAL                                   :
(CAYMAN ISLANDS), HANFOR (CAYMAN)                                 :
LIMITED, HFRE LLC, HF CAPITAL                                     :
MANAGEMENT CAY INC., HF                                           :
COSMOPOLITAN BETA L.P., HENGTAI                                   :
SECURITIES CO., LTD., JOHN DOES 1-10,                             :
JANE DOES 1-10, AND ABC-XYZ CORP. 1-10, :
                                                                  :
                                               Defendants. :
                                                                  :
----------------------------------------------------------------- X
GREGORY H. WOODS, United States District Judge:

         On February 24, 2021, Plaintiffs moved ex parte for a temporary restraining order and an

order of attachment. The Court denied Plaintiffs’ request for an ex parte temporary restraining order

and ordered Defendants to show cause as to why the Court should not grant Plaintiffs’ motion for

an order of attachment. See Dkt. No. 8. Accordingly, Plaintiffs’ application should be viewable to

the general public.

         The documents at Dkt. No. 4 contain potentially sensitive information. Counsel for

Plaintiffs is directed submit any motion for approval of sealed or redacted filings by no later than

February 26, 2021. Any such application should comply with the Court’s Individual Rules of

Practice in Civil Cases.
         Case 1:21-cv-01625-GHW Document 9 Filed 02/24/21 Page 2 of 2



       The Clerk of Court is directed to unseal Plaintiffs’ ex parte submissions at Dkt. Nos. 2 and 5.

       SO ORDERED.

Dated: February 24, 2021
                                                        __________________________________
                                                               GREGORY H. WOODS
                                                              United States District Judge




                                                  2
